    18-10122-jlg      Doc 147       Filed 08/01/19     Entered 08/01/19 12:48:52            Main Document
                                                      Pg 1 of 2
                                                                                        Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Member
Moving Forward. Staying Ahead.®                                                                 p: 516.826.6500 x218
                                                                                              jsm@lhmlawfirm.com

                                                              August 1, 2019

    Via ECF & E-Mail (Garrity.chambers@nysb.uscourts.gov)
    Honorable James L. Garrity, Jr.
    United States Bankruptcy Court
    Southern District of New York
    One Bowling Green
    New York, New York 10004-1408

                     Re:     Penny Ann Bradley
                             Chapter 11
                             Case No. 18-10122 (JLG)

    Dear Judge Garrity:

            This firm is special counsel to Penny Ann Bradley (the “Debtor”). This letter is in
    response to the letter of Atlas Union Corp. (“Atlas”) dated August 1, 2019 regarding the motion
    to estimate the claim of Atlas at $0.00 (the “Motion”). While the Debtor does not object to any
    conference the Court may want to hold, I have provided several different discovery scheduling
    order proposals to Atlas in an attempt to resolve the perceived discovery dispute. In doing so, I
    have also attempted to narrow the issues with Atlas and its counsel. In fact, Atlas has agreed that
    the dispute in the Motion is very narrow and that each party should engage the services of an
    appraiser in order to provide a valuation of the real property known as 46 East 82nd Street, New
    York, NY 10028 (the “Property”). If the Debtor is correct and the value of the Property exceeds
    the amount of the Atlas claim as of the Filing Date of January 18, 2018, then there is no guaranty
    deficiency to Atlas and they are not a creditor in the case. If the value of the Property is less than
    the amount Atlas is owed as of the Filing Date, then the Debtor will have to provide for an Atlas
    claim in her plan of reorganization. Despite their agreement, Atlas has now changed positions
    and wants to engage in a massive discovery hunt in connection with the Motion and delay the
    process as long as possible. Their original proposed discovery scheduling order actually sought
    to have an evidentiary hearing in November. That was not acceptable to the Debtor.

            Instead, the Debtor proposed the following:

             (a)     Retention of Appraisers and Appraisal        August 16, 2019
             (b)     Deposition of Appraisers                     August 27-28, 2019
             (c)     Supplemental Papers to be Filed              September 6, 2019
             (d)     Evidentiary Hearing                          September 12, 2019 1




    1
            Depending on the Court’s availability.




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
18-10122-jlg    Doc 147       Filed 08/01/19     Entered 08/01/19 12:48:52            Main Document
                                                Pg 2 of 2
LAMONICA HERBST & MANISCALCO, LLP

Honorable James L. Garrity, Jr.
August 1, 2019
Page 2

        In addition, I requested that Atlas file a response to the Motion and then treat the initial
hearing on the Motion as a status of the parties’ respective positions. Atlas denied each request
to articulate to the Court and the Debtor in writing its legal position. Instead, Atlas desires a
lengthy process while its counterpart NSM 82, LLC pursues the Trustee Appointment Motion.
Discovery of the Motion should be simple and streamlined.

       Finally, we are in the process of engaging an appraiser to conduct an appraisal of the
Property and have sought access to the Property from Atlas. In view of the foregoing, the Debtor
would request that Atlas file its responsive papers timely and that the parties engage in a
scheduling order consistent with the proposal set forth herein

       I am not available for a call today at 4:00 p.m. as I must leave the office at 3:30 p.m. for a
meeting but am available anytime today up until 3:30 p.m. or tomorrow up until 4:00 p.m.

       Thank you for your consideration.

                                                         Respectfully submitted,
                                                         Joseph S. Maniscalco, Esq.
                                                         Joseph S. Maniscalco
JSM:cv
cc:   Nolan E. Shanahan, Esq.
      Jacob S. Frumkin, Esq.
      Daniel S. Alter, Esq.
      Serene K. Nakano, Esq.




   3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
